                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

QUIANNA COCKRELL o/b/o                          :
N.S.C., a minor,                                :
                                                :       Case No. 2:18-CV-568
              Plaintiff,                        :
                                                :       JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :       Magistrate Judge Chelsey M. Vascura
COMMISSIONER OF SOCIAL                          :
SECURITY,                                       :
                                                :
                 Defendant.                     :

                                            ORDER

       This matter comes before the Court on the Magistrate Judge’s March 14, 2019, Report

and Recommendation (ECF No. 18), which recommended that the Commissioner’s decision be

REVERSED and that benefits be immediately awarded to Plaintiff.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 18 at 14). The parties have failed to file any

objections, and the deadline for objections (March 28, 2019) has lapsed.

       Therefore this Court hereby ADOPTS the Report and Recommendation based on the

independent consideration of the analysis therein, SUSTAINS Plaintiff’s contention of error, and

enters judgment for Plaintiff. This case is hereby CLOSED.

       IT IS SO ORDERED.

                                              s/ Algenon L. Marbley
                                            ALGENON L. MARBLEY
                                            UNITED STATES DISTRICT JUDGEDATED:
April 15, 2019
